Citation Nr: 0312346	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran had verified active duty military service in the 
Merchant Marine from February 1943 to August 1945.  He also 
stated that he remained a civilian member of the Merchant 
Marine until 1975, but this had not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for bilateral hearing loss had 
not been submitted, and denied his claim for this benefit.  
The veteran filed a timely appeal to this adverse 
determination.

In a decision dated in February 2003, the Board found that 
new and material evidence had been submitted, and reopened 
the veteran's claim for service connection for bilateral 
hearing loss.  The Board then undertook additional 
development on this issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  It was determined that a VA audiological 
examination was needed in order to obtain a medical opinion 
as to the cause of the veteran's current bilateral hearing 
loss, to include a determination as to the likelihood that 
any such hearing loss was due to the veteran's reported 
inservice acoustic trauma while assisting U.S. Navy personnel 
in loading the "big guns," construction noise, and exposure 
to air raids from February 1943 to August 1945.  In April 22, 
2003 the Board sent a letter to the veteran informing him 
that the VA Medical Center (VAMC) in San Francisco, 
California had been requested to schedule him for an 
audiological examination.  He was then sent a letter from the 
San Francisco VAMC informing him that he had been scheduled 
for the requested examination on April 29, 2003.  However, a 
subsequent letter from this VAMC indicates that the veteran 
failed to report for the scheduled examination.  No reason 
for this failure to report or request for rescheduling of the 
examination has been provided by the veteran.  The Board 
finds that in light of the veteran's failure to report for 
his scheduled examination without explanation and since the 
Board therefore was unable to obtain additional evidence on 
its own, the Board may now proceed to adjudication of the 
merits of his claim based on the evidence currently of 
record.  38 C.F.R. § 3.655 (2002); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The duty to assist in 
the development and the adjudication of a claim is not a one-
way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993).  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in the 
absence of the veteran's cooperation in obtaining the 
requested examination and medical opinion, the Board must 
analyze the veteran's claim based on the evidence currently 
of record.

The Board notes that although the veteran had requested, and 
was scheduled for, a Travel Board hearing, said request was 
withdrawn pursuant to a September 2002 memorandum from the 
veteran's service representative.  See 38 C.F.R. §§ 19.75, 
20.703, 20.704 (2002).  The veteran's claim is now properly 
before the Board for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
medical evidence which relates his current bilateral hearing 
loss to a disease or injury incurred in service, to include 
claimed acoustic trauma.




CONCLUSION OF LAW

A bilateral hearing loss disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant is of record and sufficient to complete his claim 
for benefits.  The rating decision on appeal, as well as the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), informed the appellant of the types of 
evidence needed to substantiate his claim. 

Furthermore, the appellant was sent several letters 
throughout the claims process asking him for specific 
information and evidence.  For example, a letter was sent to 
the appellant in April 1998 asking him for specific 
information and advising him of the types of evidence he 
could submit to substantiate his claims.  Although this 
letter was sent before enactment of the VCAA, it is still 
evidence of the fact that VA attempted to assist the 
appellant in developing this claim.  More importantly, the 
January 2002 SSOC specifically informed the appellant of the 
provisions of the VCAA and discussed what evidence was needed 
to substantiate these claims.  VA's duty to notify the 
appellant also includes the duty to tell him what evidence, 
if any, he is responsible for submitting to substantiate his 
claim and what development the VA would do.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  The January 2002 SSOC specifically informed the 
appellant what was needed from him and what VA would obtain 
on his behalf.  For example, the SSOC told him that VA would 
help obtain medical records, employment records, or records 
from other Federal agencies.  The appellant was informed that 
he was responsible for providing sufficient information to VA 
so records could be requested.  

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, he was informed of the information and 
evidence needed to substantiate this claim, and VA has 
complied with its notification requirements.  The Board has 
reviewed all the evidence in this case, which consists of:  
the appellant's contentions; his service records from the 
Public Health Service dated from January 1944 to March 1945; 
VA treatment records dated from 1997 to 2000; reports of VA 
examinations conducted in 1998; and private medical records 
dated in 1986.  As noted above, the veteran was also 
scheduled for a VA audiological examination in April 2003, 
but failed to report for this examination.  The appellant has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  
Although he alleged in his substantive appeal that the 
evidence of record was incomplete at the time that the 
decision was made, he did not state what was missing.  The RO 
obtained all relevant medical records from every source 
referenced by the appellant.  The only treatment he has 
reported receiving is through VA, and those records were 
obtained. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case. 

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for bilateral hearing loss includes his service 
medical records, which are negative for any recorded evidence 
of complaints or diagnoses of, or treatment for, hearing 
loss.

The first post-service medical evidence relating to hearing 
loss is contained in the report of a VA audiological 
examination conducted in January 1998.  At that time, the 
veteran reported that he had "noise exposure to weapons in 
S. Pacific Combat (Merchant Marines 1943-75)," and 
"documented service hearing problems (has [hearing] aids 
from Medical and S.F. Hearing Soc.)."  Following audiometric 
testing, the examiner rendered a diagnosis of bilateral 
severe low frequency rising to moderate sensorineural hearing 
loss with very poor word recognition ability.  The examiner 
did not render an opinion regarding the etiology or date of 
onset of this hearing loss.  

The only other post-service medical evidence relevant to the 
veteran's claim is a VA outpatient treatment note dated in 
December 1999.  At that time, the examiner noted the 
following:  "Patient seen by service officer and interested 
in getting a copy of his audiogram.  He is contesting that 
his hearing loss is due to acoustic trauma though he 
previously gave a very good history for hearing loss due to 
aminoglycoside toxicity."  

As indicated above, the Board undertook additional 
development in this case in 2003, including seeking a VA 
audiologist's opinion as to whether the veteran's current 
hearing loss was due to acoustic trauma, aminoglycoside 
toxicity, or some other cause, and whether his hearing loss 
was related to his active duty Merchant Marine service from 
February 1943 to August 1945.  As the veteran failed to 
report for the scheduled examination, any evidence, including 
medical opinions, which might have been obtained from this 
examination obviously cannot be considered.

Following a review of the evidence, the Board has identified 
no competent opinion which establishes a nexus, or link, 
between the veteran's active military service from 1943 to 
1945 and his bilateral hearing loss, first shown by the 
record some 53 years after this service.  On the contrary, 
the only medical evidence in which the cause of the veteran's 
hearing loss was discussed is the December 1999 VA outpatient 
treatment note, in which the examiner stated that the 
veteran's history was consistent with hearing loss due to 
aminoglycoside toxicity.  While the examiner who performed 
the January 1998 VA audiological examination recorded the 
veteran's reported history of noise exposure to weapons in 
service, she did not opine that the veteran's current hearing 
loss was due to this source.  Furthermore, she specifically 
noted that the veteran's military service was from 1943 to 
1975, a period of 32 years.  However, since only American 
Merchant Marine Oceangoing Service during the Period of Armed 
Conflict from December 7, 1941 to August 15, 1945 qualifies 
as active duty military service, only the veteran's Merchant 
Marine service from February 1943 to August 1945 may be 
counted as active military service for VA purposes.  See 
38 C.F.R. § 3.7(x)(15) (2002).  In addition, the examiner 
stated that there was "documented service hearing 
problems," as the veteran had received hearing aids from 
"Medical and S.F. Hearing Soc."  However, the Board again 
observes that there is no indication in the veteran's service 
medical records that he was treated for hearing loss or 
received hearing aids during his period of active military 
service from 1943 to 1945.  Any subsequent medical treatment, 
including the provision of hearing aids, would not constitute 
"documented service hearing problems," as his Merchant 
Marine service from 1945 to 1975 was not active military 
service for VA purposes.  Unfortunately, the veteran failed 
to report for an examination in which the examiner was asked 
to opine as to the probability that the veteran's hearing 
loss is due to the period of active military service from 
1943 to 1945.  Therefore, the Board must adjudicate the 
veteran's claim on the available evidence, which simply does 
not provide the necessary etiological link between the 
veteran's current hearing loss and his active military 
service.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for bilateral hearing loss.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

